NONPRECEDENTIAL DISPOSITION 
                            To be cited only in accordance with Fed. R. App. P. 32.1 



                            United States Court of Appeals
                                                    For the Seventh Circuit 
                                                     Chicago, Illinois 60604 
                                                                  
                                                    Argued October 2, 2018 
                                                    Decided October 12, 2018 
                                                                  
                                                             Before 
 
                                           WILLIAM J. BAUER, Circuit Judge 
                                            
                                           MICHAEL S. KANNE, Circuit Judge 
                                            
                                           MICHAEL Y. SCUDDER, Circuit Judge 
 
No. 17‐3610 
 
DARON SEYMOUR‐REED,                                                Appeal from the United States District 
      Plaintiff‐Appellant,                                         Court for the Northern District of 
                                                                   Illinois, Eastern Division. 
      v.                                                            
                                                                   No. 16‐cv‐1933 
FOREST PRESERVE DISTRICT OF                                         
DUPAGE COUNTY,                                                     Charles R. Norgle, 
      Defendant‐Appellee.                                          Judge. 
 
                                                           O R D E R 

        Daron Seymour‐Reed,1  a former employee at the Forest Preserve District of 
DuPage County, sued the District for race and sex discrimination and retaliation. The 
district court entered summary judgment for the District. We affirm the judgment 
because Reed does not provide sufficient evidence that the District fired him because of 
his race or sex or because he engaged in protected activity. 
         


                                                 
           1     The appellant refers to himself as “Reed,” so we do as well. 
No. 17‐3610                                                                          Page  2 
 
       The parties dispute certain facts, especially those regarding whether Reed met 
the District’s legitimate performance expectations. Because Reed appeals an entry of 
summary judgment, the only way to assess whether his claims survive, without relying 
on disputed facts, is to assume that the facts for which he provides evidentiary support 
are as he presents them. See Tax Track Sys. Corp. v. New Invʹr World, Inc., 478 F.3d 783, 
786–87 (7th Cir. 2007) (considering whether defendant is entitled to summary judgment 
even assuming truth of plaintiff’s version of events). 
        
       The District hired Reed in 2009 as a senior accounting clerk in its finance 
department. Reed processed payments on goods and services and other expenditures, 
but his job description also included processing petty cash payments. Reed was the only 
African‐American employee, and the only man who was not a supervisor, in the finance 
department. 
         
       In 2011, Reed overheard a coworker comment that her supervisor’s wife had 
“whipped” him into shape. These words conjured images of slavery to Reed. He wrote 
a complaint to the human resources department and requested that someone send an 
email to the finance department about how language affects people differently based on 
their backgrounds. The District investigated the incident, and it concluded that the 
comment was not racially motivated. Sometime after this first complaint, Reed found a 
photograph on the District’s shared computer drive depicting two other employees in 
blackface on Halloween. Neither of these employees worked in Reed’s department or 
supervised Reed. He reported the photograph to his supervisor, calling it “strange.” 
         
       Two years later, the assistant director of finance approached Reed while he was 
carrying his lunch and asked him what kind of chicken he had purchased. This 
comment offended Reed because eating chicken is a cultural stereotype of African 
Americans and is often used pejoratively. The comment especially stood out to him 
because it occurred during Lent, a time when many people abstain from eating meat. 
Reed filed another complaint with human resources in March 2013. The District 
investigated Reed’s complaint, and even though it found no racial animus, the assistant 
director apologized to Reed. 
        
       Three months later, in June, Reed complained by email to human resources 
about recent interactions with his supervisor. He complained that his supervisor, Jan 
Schroeder, was picking on him in two ways: by questioning his use of work time while 
he was using a dictionary and by deliberately taking a long time to review and 
distribute his work. He did not mention race or sex discrimination in that email.   
No. 17‐3610                                                                              Page  3 
 
        Within one week, Schroeder assigned Reed to handle the special payments and 
petty cash functions of the District. In a meeting, Reed expressed his concern that, 
because of his race, he would be penalized for any issues with the petty cash. Reed’s 
supervisors believed he was refusing to handle petty cash, and the director of finance 
and administration told Reed that if he did not like it, he could leave. Despite these 
bumps in the relationship, Reed scored 100% on his 2013 performance evaluation, 
which the District issued in March 2014. 
          
        In mid‐2014, however, the parties’ relationship deteriorated further. Reed 
complained to the director of finance and administration that Schroeder, his supervisor, 
had slammed work on his desk and had accused him of abusing District time. Reed did 
not testify that he referred to his race or sex, or to discrimination or retaliation, in this 
complaint. The director responded in a June memo, in which he concluded that Reed’s 
concerns were “not valid.” The memo instructed Reed to bring future concerns first to 
supervisors in his department before he spoke to human resources. It warned that 
“when one fails to follow expectations it can lead to repercussion [sic], including 
disciplinary action.” 
          
        On the morning of a mandatory training six weeks later, Reed stopped by the 
office to confirm with Schroeder that he could attend the training during what was a 
busy period for the department. Schroeder accused Reed of skipping the session and 
ordered him to attend. At the seminar he read a text message from his wife then put his 
phone away, but after the training, the presenter reported that Reed had been using his 
cell phone throughout most of the training. The District suspended Reed for half a day 
without pay on the grounds that he had refused to attend the training, had been 
insubordinate to his supervisor, and had violated the District’s cell phone policy, which 
permits “reasonable” use of personal cell phones. Reed filed a charge of race 
discrimination and retaliation with the Equal Employment Opportunity Commission 
within a month. 
         
        Three months later, in December 2014, the District suspended Reed with pay 
pending an investigation because an employee reported that Reed yelled at and was 
disrespectful to Schroeder. At the end of the investigation, four months after Reed had 
filed the EEOC complaint, the District fired him, citing persistent poor performance and 
lack of professionalism. 
         
        The EEOC issued Reed a right‐to‐sue letter, and Reed sued the District for race 
and sex discrimination and retaliation under the Illinois Human Rights Act, the Civil 
No. 17‐3610                                                                              Page  4 
 
Rights Act of 1964, and 42 U.S.C. § 1981. After the district court dismissed the § 1981 
claims, the District moved for summary judgment on the remaining claims. The court 
granted the District’s motion and entered judgment in its favor, ruling that Reed had 
not submitted enough evidence to state a prima facie case of discrimination or to 
establish a causal connection between his protected activity and his termination. 
           
        On appeal, Reed argues generally that the district court erred in entering 
summary judgment because he provided sufficient evidence that the District fired him 
because of his race and sex and in retaliation for complaining about discrimination. We 
review the district courtʹs entry of summary judgment de novo, construing the evidence 
and drawing all reasonable inferences in Reed’s favor. Smith v. Chi. Transit Auth., 806 
F.3d 900, 904 (7th Cir. 2015). 
         
        In employment discrimination and retaliation cases, we have abolished the 
distinction between “direct” and “indirect” evidence of discrimination and retaliation. 
See Ortiz v. Werner Enters., Inc., 834 F.3d 760, 765 (7th Cir. 2016); see also Lauth v. Covance, 
Inc., 863 F.3d 708, 716 (7th Cir. 2017) (applying Ortiz to retaliation claims). “Evidence is 
evidence,” Ortiz, 834 F.3d at 765, and we ask “simply whether the evidence would 
permit a reasonable factfinder to conclude” that the plaintiff’s race or sex (in this case) 
“caused the discharge or other adverse employment action,” id. Within this inquiry, the 
burden‐shifting framework of McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802–04 
(1973), is still available, see Ortiz, 834 F.3d at 766, and the parties use it here. 
         
        Reed contends that the District fired him because he is African‐American and a 
man. The District does not dispute that these are protected classes. Regarding whether 
he was meeting his employer’s legitimate business expectations, he argues that the 
District disparately applied its expectations to him as compared to similarly situated 
non‐African‐American, female co‐workers in the finance department, who were not 
disciplined or fired. In cases in which the employer allegedly enforces job expectations 
in a disparate manner, we have noted that the “expectations themselves may be tainted 
with discrimination,” so the plaintiff needs to show only that he was “singled out for 
worse treatment” than similarly situated employees. Pantoja v. Am. NTN Bearing Mfg. 
Corp., 495 F.3d 840, 846 (7th Cir. 2007) (quoting Crawford v. Ind. Harbor Belt R.R., 461 F.3d 
844, 846 (7th Cir. 2006)). 
         
        Reed takes this approach, so he must produce evidence that the District enforced 
one set of expectations for African Americans and men, and another for female and 
non‐African‐American employees. Reed attested that the other two senior accounting 
No. 17‐3610                                                                               Page  5 
 
clerks engaged in similar behavior but were not disciplined the way he was. But other 
than the job titles, Reed has nothing to support the notion that they were similarly 
situated in material respects—including disciplinary histories. He testified that both 
women used their electronic devices in the office and that Thakkur had made other 
mistakes, such as accidentally printing on check paper. He also produced a document 
stating that a former senior accounting clerk was accused of unprofessional conduct but 
not discharged. This evidence is too vague to raise a jury question about whether Reed 
was singled out because of his race and sex. Pantoja, 495 F.3d at 847; Simpson v. 
Franciscan All., Inc., 827 F.3d 656, 662 (7th Cir. 2016); Amrhein v. Health Care Serv. Corp., 
546 F.3d 854, 860 (7th Cir. 2008). 
         
        Even if Reed could demonstrate a prima facie case of discrimination, he would not 
be able to make the required showing that the District’s reasons for suspending and 
firing him—insubordination and poor performance—were pretext. Reed did submit 
some evidence that he met his employer’s expectations: his performance review for the 
year 2013, on which he scored 100%, and his deposition testimony, in which he denied 
yelling at his supervisor or violating the cell phone policy. But a pretext analysis 
evaluates the honesty of the employerʹs explanation, not its validity or reasonableness. 
Hill v. Tangherlini, 724 F.3d 965, 968 (7th Cir. 2013). Reed’s evidence does not suggest 
that the District used performance reasons to cover its discrimination; it shows only that 
he disagreed with how the District viewed his interactions with his supervisor and took 
the word of the seminar presenter over his own—not that it lied about its reasons for 
firing him. See Hnin v. TOA (USA), LLC, 751 F.3d 499, 506 (7th Cir. 2014). 
         
        Reed also presented evidence that the assistant director of finance made a 
racially discriminatory remark—about his lunch of chicken—over a year and a half 
before his discharge. This is far from being evidence that there was a discriminatory 
motive for his firing. The assistant director had no role in his termination, and “stray 
remarks” do not support an inference of discrimination unless the decisionmaker or 
someone with influence over the decision made the comment around the time of, or 
about, the adverse action. See Sun v. Bd. of Trs. of Univ. of Ill., 473 F.3d 799, 813 (7th Cir. 
2007) (“[S]tray remarks that are neither proximate nor related to the employment 
decision are insufficient to defeat summary judgment.”). Similarly, the other two 
complained‐of incidents are not evidence of discrimination because the actors did not 
supervise Reed. Reed’s evidence of sex discrimination is even more scant: he was the 
only non‐supervisory man in his department. Overall, Reed has not presented enough 
evidence to allow a reasonable jury to find that the District fired him because of his race 
or sex. See Ortiz, 834 F.3d at 765. 
No. 17‐3610                                                                               Page  6 
 
        
       Reed next argues that he produced sufficient evidence that the District retaliated 
against him for complaining about race discrimination. For us to reverse summary 
judgment on Reed’s retaliation claim, a factfinder must reasonably be able to infer that 
(1) Reed engaged in protected activity; (2) he suffered an adverse employment action; 
and (3) a causal connection exists between the activity and the adverse action. Lauth, 
863 F.3d at 716.   
        
       Unquestionably, Reed meets the first two prongs. He presents evidence of four 
instances of protected activity in the years before he was discharged: he spoke to his 
supervisor about a racist photograph on the District’s network, he filed two complaints 
with human resources alluding to race discrimination, and he filed an EEOC charge.2   
But Reed’s complaints to his supervisors in March, June, and July 2013 and June 2014 
were not protected activity. For a complaint to be protected activity, the employee must 
make clear that he is protesting actions prohibited under Title VII, not merely a negative 
environment or a mean supervisor. See Cole v. Bd. of Trs. of N. Ill. Univ., 838 F.3d 888, 901 
(7th Cir. 2016). The causation analysis must therefore focus on whether any of the four 
instances of protected conduct caused Reed’s discharge.   
         
       Reed argues that because he “had been complaining about discrimination in the 
finance department throughout 2013,” in retaliation the District built a record of 
performance issues to discharge him. But, as noted earlier, he has no evidence that the 
District did not genuinely believe he underperformed and was insubordinate, in 
particular after June 2014. Reed also points to the charge of discrimination that he filed 
with the EEOC in September 2014—the latest instance of protected activity—only four 
months before his discharge. But suspicious timing alone is rarely sufficient evidence of 
causation to preclude summary judgment. Morgan v. SVT, LLC, 724 F.3d 990, 998 
(7th Cir. 2013). The four months between the last protected activity and the adverse 
action is not close enough to carry the day. See, e.g., Silk v. Bd. of Trs., 795 F.3d 698, 710 
(7th Cir. 2015) (a few weeks not enough to imply causation); Kidwell v. Eisenhauer, 
679 F.3d 957, 967 (7th Cir. 2012) (periods of five weeks and two months insufficient). 
Because Reed provides no other circumstantial evidence of causation, a reasonable jury 


                                                 
           Although the district court mistakenly said that a year passed between Reed’s last 
           2

protected activity and his discharge, the EEOC charge that he filed four months before his 
discharge is indeed protected activity. Greengrass v. Intʹl Monetary Sys. Ltd., 776 F.3d 481, 485 
(7th Cir. 2015). 
No. 17‐3610                                                                        Page  7 
 
could not find that he was discharged in retaliation for engaging in activity protected 
under Title VII.   
       
      Therefore, we AFFIRM the judgment.